Citation Nr: 1500941	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  94-25 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an organic psychotic disorder/dementia, also claimed as a neuropsychiatric disorder.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney at Law


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran served on active duty from February 1983 to January 1986, with additional Reserve service.

This matter came to the Board of Veterans' Appeals (Board) from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied service connection for organic psychotic disorder/dementia. 

By a January 2008 decision, the Board, in pertinent part, denied the Veteran's claim of entitlement to service connection for an organic psychotic disorder/dementia secondary to head injury, finding, in part, that the evidence did not show there was head trauma while in service.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  By a December 2009 Memorandum Decision, the Court, in pertinent part, reversed the Board's finding that there was no evidence of in-service head trauma, and set aside the portion of the decision that denied VA benefits for an organic psychotic disorder/dementia and the matter was remanded for further development and adjudication. Judgment was issued in January 2010 and Mandate in March 2010.

This matter was remanded by the Board for further development in April 2011.

In December 2012, the Board again denied the Veteran's claim.  He timely appealed to the Court.  In February 2014, the Court granted the parties' February 2014 Joint Motion for Remand and remanded the appeal to the Board for action consistent with the terms of the Joint Motion.

The record includes an October 2014 statement by a private physician opining that the Veteran is unemployable.  This raises the issue of entitlement to a total rating based on unemployability due to service-connected disability (TDIU).  This issue is referred to the agency of original jurisdiction (AOJ) for appropriate action.

FINDING OF FACT

The evidence is in equipoise as to whether an organic psychiatric disorder is related to the Veteran's service.


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, an organic psychiatric disorder was incurred during service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In light of the Board's grant of service connection, further discussion of the VCAA is not necessary at this time.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  The Board notes that the U.S. Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).

The Veteran asserts that he has an organic psychotic disorder/dementia (also claimed as neuropsychiatric disorder) due to head injury sustained in service. 

The Board notes for the record that in a January 2008 decision, the Board denied entitlement to service connection for posttraumatic stress disorder (PTSD).  This decision was affirmed by the Court in a December 2009 Memorandum Decision and January 2010 Judgment.

Service treatment records reflect that the Veteran was involved in a motor vehicle accident in August 1984 when his vehicle was hit by another vehicle.  The Veteran reported a neck injury, but specifically denied any head injury or loss of consciousness.

A report of hospital treatment reflects that the Veteran was involved in a motor vehicle accident in January 1986 in which the car he was driving flipped over after he lost control due to falling asleep.  A hospital report indicates that the Veteran reported falling asleep while driving from Georgia to Mississippi, and waking up as the car was running off the road.  He indicated that the car flipped over twice, and that he hit his head and had a momentary loss of consciousness.  A neurological examination was normal.  The diagnosis was multiple contusions.  During follow-up treatment seven days later, the Veteran's chief complaint was of back pain.  A service treatment record generated two weeks after the January 1986 accident contains no reference to any serious injury.  

The Veteran was admitted to a VA hospital in April 1996 with chief complaints of depression, irritability, and fear that he might lose his temper and hurt someone.  On mental status examination, his mood was labile.  At times, he was angry and at other times, he was normal.  He occasionally appeared to have grandiose thoughts.  His speech was rapid and loud, but coherent.  There was some tangentiality and circumstantiality, but no evidence of delusions.  His memory was intact, and concentration was fair.  His thinking was somewhat concrete.  The hospital summary contains a diagnosis of psychosis, not otherwise specified (NOS).  In a letter dated in May 1996, the Veteran's treating psychiatrist reported that the Veteran had been hospitalized for treatment of schizo-affective disorder.  The psychiatrist reported that the symptoms related to the Veteran's neuropsychiatric disorder rendered him unemployable for the foreseeable future. 

The Veteran underwent a VA PTSD examination in January 1999.  He told the examiner that while he was stationed in Hawaii in 1984 he had a motor vehicle accident during which his head went through the windshield and he was rendered unconscious for ten minutes.  He reported that later, while at Fort Gordon, Georgia, he was thrown through the windshield during another motor vehicle accident and was again rendered unconscious.  He described a third accident in 1993 when he hit his head on a brick wall and sustained a concussion, with loss of consciousness for 15 minutes.  The examiner referred to a handwritten note in which a psychiatrist who had treated the Veteran reported a diagnosis of psychotic disorder, not otherwise specified, with features of mood disturbances and elements of memories of traumatic events experienced in service secondary to head trauma in the service.  The examiner reported diagnoses of cognitive disorder not otherwise specified, psychotic disorder due to head injury, and PTSD.

In a medical summary dated in July 1999, the psychiatrist who indicated that he had treated the Veteran for several years reported his understanding that the Veteran had sustained head trauma in each of the two in-service motor vehicle accidents and a frontal hematoma after striking his head in 1993.  He noted that after his hospitalization in April 1996, the Veteran continued to experience psychotic symptoms along with mood disturbance and had been unemployable since 1996.

In July 2001, the Veteran underwent a VA neuropsychiatric examination by two psychiatrists.  At the examination, the Veteran's brother provided much of the verbal history.  According to the history, the Veteran sustained a severe head injury with loss of consciousness in an automobile accident during his service in Hawaii.  After another accident while on furlough driving from Fort Stewart, Georgia, to Jackson, Mississippi, he reportedly was treated for removal of glass from his scalp.  According to the history provided, the Veteran was referred to a VA mental health clinic in October 1993 for evaluation of depression.  After the April 1996 hospital admission and diagnosis of psychosis NOS, the Veteran continued outpatient treatment with psychotropic medication.  The reported history indicated that the Veteran continued to have psychotic symptomatology and mood disturbance.  On mental status examination, the Veteran appeared agitated and anxious.  His speech was mumbled and lacked spontaneity.  He tended to be irrelevant.  His mood was a mixture of depression, confusion, anxiety, and futility.  His affect was depressed and restricted.  Orientation, memory, and judgment were compromised.  Insight was lacking.  The examiners noted a report of a magnetic resonance imaging of the Veteran's head which showed a small, old focal infarct on the right side of the Veteran's brain.  The examiners indicated diagnoses of psychotic disorder due to head trauma, with history of auditory and visual hallucination, and dementia due to head trauma, with disturbance in executive functioning and memory.  In their discussion, the examiners reported that the Veteran's in-service head injuries ". . . led to changes in his mental status, resulting in gradual development of an organic psychotic disorder and dementia."

In July 2011, the Veteran underwent a VA examination.  He reported that during his active service from 1983 to 1985, he had a motor vehicle accident.  He stated that he was coming on base in his military vehicle when it was hit by another vehicle on the side.  He indicated that he bumped his head in the steering wheel, and felt dizzy and nauseated, but did not report any loss of consciousness.  He related that he was taken to the hospital where he was kept for several hours under observation and was later on discharged.  He reported a more serious incident occurred in 1985.  He stated that he was driving from Georgia to Mississippi and it was cold, rainy, and icy, and his tire blew out.  He stated that he lost control of the vehicle and it flipped over and went off the road.  He indicated that he remembered waking up at a medical facility.  He said he received several cuts and bruises.  He indicated that he was kept under observation for a day and was discharged.  Upon mental status examination, the examiner diagnosed mood disorder secondary to traumatic brain injury, and cognitive disorder NOS.  The examiner stated that the Veteran was in a motor vehicle accident in 1985 while in active service that resulted in head trauma with a loss of consciousness.  He concluded that the Veteran had suffered from chronic psychiatric symptoms since 1999.  He opined that the Veteran's current mood disorder and psychotic disorder were at least as likely as not related to or the result of head trauma that the Veteran concurred in the motor vehicle accident during active service.

In February 2012, the RO requested an addendum VA opinion.  In February 2012, a VA neuropsychologist reviewed the Veteran's claims folder to offer an addendum etiological opinion.  The examiner noted that at the time of the July 2011 VA examination the Veteran did not report the blow to his head from striking a brick wall in 1993 after his discharge from service, and he denied any changes in cognition other than those noted following the motor vehicle accidents.  The examiner noted that the record reflected that the Veteran had a "hematoma" but did not note the nature of such.  He further noted that a September 2005 MRI indicated that the Veteran had numerous focal areas of increased signal in the periventricular white matter consistent with ischemic periventricular white matter disease plus a focal high signal area in the left basal ganglia region consistent with an old area of ischemia.  No chronic effects of epidural, subdural, or subarachnoid hematoma were noted.  The examiner concluded that, overall, the Veteran's brain lesions were secondary to vascular issues (e.g. his hypertension) rather than brain injury.  

The examiner further stated that neuropsychological testing from November 2008 indicated that while the Veteran complained of significant cognitive dysfunction, his cognitive testing was invalid.  He concluded that, given the Veteran's report of the two motor vehicle accidents, he suffered mild TBI (traumatic brain injury) at worst (and in fact, other treatment records report neck and back issues after the motor vehicle accident, but no head injury reported).  The examiner stated that given that mild TBI recovers after 3-6 months in the vast majority of cases (95 %) or more, it is highly unlikely that the Veteran would have significant cognitive disturbance secondary to those motor vehicle accidents more than 15 years later.  

The examiner stated that the Veteran claimed dementia/organic brain dysfunction secondary to either one or both of two motor vehicle accidents he suffered while in the military.  He pointed out that the Veteran did not mention a third injury in his previous neuropsychological evaluation but that such must be considered in discussing any brain dysfunction.  He indicated that none of the three injuries appeared sufficient to cause major cognitive dysfunction more than 15-20 years after the injury (i.e., all three were likely mild TBI at worst, and no TBI at best, given his reports at the times of the accidents).  He stated that the Veteran's MRI imaging of the brain did not provide any physical evidence of major brain lesion.  Further, he noted that the Veteran's cognitive test results were not credible as supportive of any level of cognitive dysfunction due to the failed effort tests.  He concluded that the Veteran's claims of cognitive dysfunction were also not credible given that he completed multiple classes and military training courses without difficulty after the accidents.  The examiner opined that any diagnosis of cognitive disorder or organic brain dysfunction could not be made, as there was no evidence to support it other than the Veteran's statements, which appeared inconsistent over time. 

As the February 2012 VA examiner's findings of no diagnosis of cognitive disorder or organic brain dysfunction seemed to contradict the prior medical evidence of record, further clarification was requested by the Board in the form of a VHA opinion.  In July 2012, a VHA physician reviewed the Veteran's claims folders.  He acknowledged the August 1984 motor vehicle accident when he was hit by another car and suffered a neck injury but no head injury was reported.  He acknowledged the January 1986 motor vehicle accident in which he lost control of the car and it flipped apparently due to the Veteran falling asleep.  It was reported that he had a "momentary loss of consciousness."  He stated that the Veteran's neurological examination was unremarkable.  He further noted that there were multiple contusions, and that the locations of the contusions were not specified but he presumed they were all over the body.  He acknowledged that in April 1996, the Veteran was admitted with psychiatric symptoms of irritability, depression, and anxiety, and that he was diagnosed with schizoaffective disorder.  He also noted the report of another incident in 1985 when the Veteran's tire blew out and the car flipped, but pointed  out that this incident was not documented.  He indicated that the only documented reports were in 1984 and 1986. 

The VHA physician noted that the Veteran had an MRI and EEG which were unremarkable.  There were several reports the examiner noted where the EEG was normal.  He acknowledged that one report indicated an abnormal EEG, but it did not define the abnormality.  He indicated that the MRI showed areas of small ischemia but no evidence of contusion or posttraumatic changes.  On reviewing the above facts and reviewing the entire chart, the physician concluded that the Veteran did not suffer from dementia or neuropsychiatric disorder secondary to head injury.  He based this impression or opinion on the fact that at no time was there significant head trauma, that there was no MRI/CT evidence of brain injury, and that the Veteran's neurological examination was unremarkable.  He noted that the fact that the Veteran's  psychosis and cognitive disorder was not apparent until 1996 would be against diagnosis of posttraumatic psychosis which usually occurs soon after a significant head injury where there is a loss of consciousness and contusions to the frontal temporal lobes.  He stated that neuropsychiatric testing showed no evidence of organic cognitive dysfunction, but that the test was marred by the Veteran's attempt to distort the results as per reports in the chart.  The examiner also referred to a general article in which the doctors did a critical review of all the articles that had been published to date and concluded that there was no valid study supporting association between head injury and late psychosis like schizophrenia. 

In October 2014, the Veteran's attorney submitted the report of a private physician, who stated that he had reviewed all relevant portions of the Veteran's claims file.  He noted that the file contained both positive and negative nexus statements, and also discussed the deficiencies identified by the Board as to the consistency of the Veteran's statements.  He acknowledged those inconsistencies, and opined that they should not be construed as intentional distortion by the Veteran, who was fairly significantly impaired and was recalling events that occurred almost 30 years previously.  With respect to the two in-service motor vehicle accidents, this physician indicated that a significant amount of mechanical force was applied to the Veteran's body, leading to damage of the cervical area.  He addressed the July 2012 opinion, which referred to scientific literature suggesting little support in association between head trauma and late psychosis.  In this regard, he indicated that he had reviewed sources that supported a connection between head trauma and development of neuropsychiatric problems, including psychotic and affective symptomatology, as well as organic based psychiatric problems after a significant latency period.  He noted that various positive opinions were rejected by the Board because they were largely based on the Veteran's lay history; he stated that, in light of the irregularities and inconsistencies in his reports, he would not consider the Veteran's reports in his case review.  He concluded that the degree of injury during the two in-service motor vehicle accidents was sufficient for the development of late onset organic-based psychosis.  He further stated that development of well delineated psychotic symptoms in mid-age individuals is extremely unlikely and usually points toward organic-based development of psychosis, especially if causative factors are present such as head injury and loss of consciousness.  He also pointed out that a neuropsychologist had discussed the interplay between the Veteran having at least mild traumatic brain injury and impairment in his memory related to an increase in pain level and an increase in mood symptoms.  He contested the conclusion of the neuropsychologist who had indicated that he Veteran's effort on testing was insufficient.  He concluded that it was at least 50 percent probable that the Veteran's current psychiatric disorder was a result of military service, specifically the motor vehicle accidents.  He stated that as a result of chronic pain problems resulting from the accidents, he consequently developed psychiatric problems in the affective and anxiety realms.  He pointed out that the development of the Veteran's psychotic disorder fit with current data about connection between traumatic brain injury and traumatic psychosis, which included a latency period.  He noted that the gap in treatment was related to standards of care that were applicable to head injury in the 1980s and 1990s.  

Having reviewed the record, the Board finds that the evidence is in equipoise as to whether the Veteran's current psychiatric disability is related to his service.  In reaching this conclusion, the Board acknowledges that there are various positive and negative opinions of record, which are variously supported by adequate rationales and references to medical treatise and research reports.  As such, the Board concludes that the benefit of the doubt is for application.  Accordingly, service connection is in order.


ORDER

Entitlement to service connection for a neuropsychiatric disorder is granted.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


